Although I concur with the result urged by the majority in disposing of the first assignment *Page 156 
of error, I arrive at that result for the reasons stated below.
First, I do not believe that the case of Graziano v. Davis
(1976), 50 Ohio App. 2d 83 [4 O.O.3d 55], was correctly decided under the statute defining the effect of adoption then in effect, R.C. 3107.13 (since repealed and replaced by R.C. 3107.15). The only exception that appeared in R.C. 3107.13 to the rule, that after adoption a child will be treated as being born to the adopting parent, was in the instance where one natural parent had died and the other parent had remarried and the stepparent became the adopting parent — in which case the exception provided that the child was still entitled to inherit through his deceased parent. In the face of the clear legislative intent that inheritance be the only exception to the general rule, the decision in Graziano, recognizing R.C. 3109.11 as an additional exception, amounted to a rewriting of R.C. 3107.13.
When, on January 1, 1977, R.C. 3107.13 was repealed and replaced by R.C. 3107.15, the new statute included this language:
"A.  A final decree of adoption * * * shall have the following effects * * *:
"1.  * * * [T]o terminate all legal relationships between the adopted person and his relatives * * * so that the adopted person thereafter is a stranger to his former relatives for all purposes including inheritance and the interpretation or construction of documents, statutes, and instruments * * * which do not expressly include the person by name or by some designation not based on a parent and child or blood relationship;
"* * *
"B.  Notwithstanding division (A) of this section, if a parent of a child dies without the relationship of parent and child having been previously terminated and a spouse of the living parent thereafter adopts the child, the child's rights from or through the deceased parent for all purposes, including inheritance and applicability or construction of documents, statutes, and instruments, are not restricted or curtailed by the adoption."
By adopting a broader and more encompassing exception in the form of R.C. 3107.15(B) than had existed in former R.C. 3107.13, the General Assembly manifested its intention that, in the instance of a stepparent adoption, the "applicability * * * of * * * statutes," such as R.C. 3109.11, which are based upon "the child's rights from or through the deceased parent" would not be cut off by adoption. Accordingly, under present law, the result reached in this opinion, and in Graziano, is permissible.
Second, the provision of R.C. 3109.05(B), providing that "[i]n the discretion of the court, reasonable companionship or visitation rights may be granted to any other person having an interest in the welfare of the child," has no application to the circumstances of this case, since the marriage of the child's parents had not been terminated, nor had the cause been certified to the juvenile court by another court. Accordingly, Welsh v.Laffey (1984), 16 Ohio App. 3d 110, is of no assistance in the resolution of this appeal. *Page 157